                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     PATRICK CALHOUN, et al.,                            Case No. 20-cv-05146-LHK (SVK)
                                   5                    Plaintiffs,
                                                                                             ORDER ON MOTIONS TO SEAL
                                   6              v.
                                                                                             Re: Dkt. Nos. 186, 188
                                   7     GOOGLE LLC,
                                   8                    Defendant.

                                   9          Now before the Court are Google’s Administrative Motions to File Documents Under Seal

                                  10   (Dkt. 186, 188) seeking to seal portions of the parties’ May 11, 2021 and May 12, 2021 Joint

                                  11   Discovery Letter Briefs (Dkt. 187, 189).

                                  12          Courts recognize a “general right to inspect and copy public records and documents,
Northern District of California
 United States District Court




                                  13   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  14   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  15   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  16   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  17   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  18   court records depends on the purpose for which the records are filed with the court. A party
                                       seeking to seal court records relating to motions that are “more than tangentially related to the
                                  19
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  20
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  21
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  22
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  23
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  24
                                       Rule 79-5.
                                  25
                                              Here, the “good cause” standard applies because the information the parties seek to seal
                                  26
                                       was submitted to the Court in connection with a discovery-related motion, rather than a motion
                                  27
                                       that concerns the merits of the case. The Court may reach different conclusions regarding sealing
                                  28
                                   1   these documents under different standards or in a different context. Having considered the

                                   2   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   3   Court ORDERS as follows:

                                   4

                                   5                                              Court’s Ruling
                                                  Document Sought to be            on Motion to          Reason(s) for Court’s Ruling
                                   6                    Sealed                          Seal
                                         Joint Letter Brief re Additional        GRANTED as to          Narrowly tailored to protect
                                   7     Google ESI Custodians (Dkt. 187)        redacted portions at   confidential and proprietary
                                                                                 3:15, 6:8, 6:10        information regarding Google
                                   8
                                                                                                        employees and their roles and
                                   9                                                                    responsibilities within Google as
                                                                                                        they relate to internal, proprietary
                                  10                                                                    Google services.
                                         Exhibit C (Dkt. 187-3)                  GRANTED as to          Narrowly tailored to protect
                                  11                                             redacted portions at   confidential and proprietary
                                  12                                             pp. 1, 2               information regarding Google
Northern District of California




                                                                                                        employees and their roles and
 United States District Court




                                  13                                                                    responsibilities within Google as
                                                                                                        they relate to internal, proprietary
                                  14                                                                    Google services.
                                         Joint Letter Brief re Additional        GRANTED as to          Narrowly tailored to protect
                                  15     30(b)(6) Deposition (Dkt. 189)          redacted portions at   highly confidential and
                                  16                                             1:4-5, 1:19, 1:20-     proprietary information regarding
                                                                                 22, 1:23-24, 1:25,     Google’s internal systems and
                                  17                                             2:3, 2:4, 2:5, 2:9,    operations, including details
                                                                                 2:25, 2:26, 2:27,      related to the various types of
                                  18                                             4:11-12, 4:15-16,      identifiers/cookies Google uses
                                                                                 4:25-27, 5:2-3, 5:4,   internally and their proprietary
                                  19
                                                                                 5:9, 5:10, 5:12-14,    functions, the various types of
                                  20                                             5:15-16                data logs maintained by Google,
                                                                                                        including the information
                                  21                                                                    contained in those log and the
                                                                                                        cost in man-hours to properly
                                  22                                                                    separate out the requested data,
                                                                                                        and the role and responsibilities
                                  23
                                                                                                        of its employee as they relate to
                                  24                                                                    internal, proprietary Google
                                                                                                        services.
                                  25     Exhibit A (Dkt. 189-1)                  GRANTED as to          Narrowly tailored to protect
                                                                                 redacted portions at   highly confidential and
                                  26                                             2:8-9, 2:12, 2:13,     proprietary information regarding
                                  27                                             2:17, 3:2-3            Google’s internal systems and
                                                                                                        operations, including details
                                  28                                                                    related to the various types of
                                                                                        2
                                                                                  identifiers / cookies Google uses
                                   1
                                                                                  internally and their proprietary
                                   2                                              functions.
                                         Exhibit B (Dkt. 189-2)   DENIED          Google has submitted two
                                   3                              WITHOUT         unredacted versions of Exhibit B
                                                                  PREJUDICE       (Dkt. 188-8 and 188-9, i.e.,
                                   4                                              Exhibits F and G to the
                                                                                  Declaration of Viola Trebicka
                                   5
                                                                                  submitted in support of Google’s
                                   6                                              motion to seal) with different
                                                                                  proposed redactions. The
                                   7                                              declaration does not describe or
                                                                                  explain Exhibits F and G. Within
                                   8                                              7 days of the date of this order,
                                                                                  Google must file either (1)
                                   9
                                                                                  corrected proposed redacted and
                                  10                                              unredacted versions of Exhibit B
                                                                                  along with a proposed order; or
                                  11                                              (2) an explanation of the existing
                                                                                  unredacted versions of Exhibit B
                                  12                                              (Dkt. 188-8 and 188-9).
Northern District of California
 United States District Court




                                  13          SO ORDERED.
                                  14   Dated: May 25, 2021
                                  15

                                  16

                                  17                                          SUSAN VAN KEULEN
                                                                              United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                      3
